DETAILED ACTION
Claims 1-5 are pending. Claims 1-5 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hooshmand et al. [US Patent Application Publication 2019/0257886 A1] in view of KIM [US Patent Application Publication 2015/0120225 A1].
Regarding claim 1, Hooshmand teaches a battery capacity prediction system (predict battery lifetime – 0018), comprising: an aging density function model (ADFM) management device (hardware components – 0023); and a server (distribution network – 0022), wherein the ADFM management device includes: 
an experimental data collector configured to collect at least one first piece of data about the capacity of the battery according to a number of charge and discharge cycles and charge and discharge cycle conditions of the battery (input data, charging , discharging - 0024-0031), 
an ADF optimizer configured to optimize a first calculation equation for predicting a relative capacity variation value of the battery based on the at least one first piece of data (throughput equation – 0036). 
While Hooshmand teaches the above limitations, Hooshmand does not specifically disclose calculates a relative capacity variation value by integrating an aging density of the battery.
However, KIM teaches a first calculation equation that calculates a relative capacity variation value (calculate the capacity C’) by integrating an aging density of (integrated the calculated amount of electric charge… - 0042).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hooshmand to calculate the relative capacity variation value as taught by KIM to determine degradation of a high-voltage vehicle battery more effectively; thereby minimizing a battery degradation estimation error (KIM - Abstract). 
Hooshmand further teaches a virtual data generator configured to generate at least one second piece of data about the relative capacity variation value corresponding to the number of charge and discharge cycles and the charge and discharge conditions of the battery, based on the first calculation equation (output result from the throughput equation – 0036); wherein the server includes: 
a training unit configured to train an artificial intelligence model for outputting the relative capacity variation value by using the at least one first piece of data and the at least one second piece of data as training data (via machine learning algorithms - 0037) (training the weights of the model - 0041-0043), and 
a prediction unit configured to obtain a relative capacity variation prediction value, which is output from the artificial intelligence model when the number of charge and discharge cycles and the charge and discharge conditions of the battery are input to the artificial intelligence model (block 102.2.5, calculates the output value which is the predicted battery capacity – 0064).

(predict battery lifetime – 0018), the method comprising: 
collecting at least one first piece of data about the capacity of the battery according to a number of charge and discharge cycles and charge and discharge cycle conditions of the battery (input data, charging , discharging - 0024-0031); 
optimizing a first calculation equation for predicting a relative capacity variation value of the battery based on the at least one first piece of data (throughput equation – 0036).
While Hooshmand teaches the above limitations, Hooshmand does not specifically disclose calculates a relative capacity variation value by integrating an aging density of the battery.
However, KIM teaches a first calculation equation that calculates a relative capacity variation value (calculate the capacity C’) by integrating an aging density of the battery with respect to time based on the at least one first piece of data (integrated the calculated amount of electric charge… - 0042).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hooshmand to calculate the relative capacity variation value as taught by KIM to determine degradation of a high-voltage vehicle battery more effectively; thereby minimizing a battery degradation estimation error (KIM - Abstract). 
Hooshmand further teaches generating at least one second piece of data about the relative capacity variation value corresponding to the number of charge and (output result from the throughput equation – 0036); 
training an artificial intelligence model for outputting the relative capacity variation value by using the at least one first piece of data and the at least one second piece of data as training data (via machine learning algorithms - 0037) (training the weights of the model - 0041-0043); and 
obtaining a relative capacity variation prediction value, which is output from the artificial intelligence model when the number of charge and discharge cycles and the charge and discharge conditions of the battery are input to the artificial intelligence model (block 102.2.5, calculates the output value which is the predicted battery capacity – 0064).

Regarding claim 3, Hooshmand teaches the charge and discharge conditions of the battery include a constant current charge period, a constant voltage charge period, a first rest period, a constant current discharge period, and a second rest period (input data - 0024-0032), and 
collecting the at least one first piece of data further includes collecting information about the capacity of the battery according to the charge and discharge conditions (input data - 0024-0032).

Regarding claim 5, Hooshmand teaches optimizing the first calculation equation includes: obtaining a parameter of the first calculation equation, the parameter minimizing an error between a first relative capacity loss amount obtained based on the (feature can be calculated based on charge and discharge - 0035).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1 and 2 (see page 7 of the response) have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TORAI et al. (US Patent Application Publication 2017/0212170 A1) discloses a battery capacity measuring system that estimates maximum capacities of other cells using characteristics of a deteriorated.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862